Exhibit 9
                                    GOVERNOR             GREG        ABBOTT



March 26, 2020
                                                   FiLED N THE OFFCE OF THE
                                                      SECRETARY OF STATE
                                                       :21j jO’CLOCK

                                                           MAR 262020
The Honorable Ruth R. Hughs
Secretary of State
                                                         Secretary oYStte
State Capitol Room YE.8
Austin, Texas 78701

Dear Secretary Hughs:

Pursuant to his powers as Governor of the State of Texas, Greg Abbott has issued the following:

        Executive Order No. GA-il relating to airport screening and self-quarantine
        during the COVID-19 disaster.

The original executive order is attached to this letter of transmittal.


Respectfully submitted,




                  to the Governor



Attachment




             PosT OFFICE Box 12428 AUSTIN, TEXAS 78711 512-463-2000 (VoICE) DIAL 7-1-1 foR RELAY SERVICES
                   3xrcufhir rirr
                                 BY THE
                      GOVERNOR OF THE STATE OF TEXAS

                                  Executive Department
                                      Austin, Texas
                                     March 26, 2020


                                  EXECUTIVE ORDER
                                       GAll

   Relating to airport screening and self-quarantine during the COVID-19 disaster.




WHEREAS, I, Greg Abbott, Governor of Texas, issued a disaster proclamation on March
 13, 2020, certifying under Section 418.0 14 of the Texas Government Code that the novel
coronavirus (COVID-19) poses an imminent threat of disaster for all counties in the
State of Texas; and

WHEREAS, the Texas Department of State Health Services has determined that, as of
March 19, 2020, COVID-19 represents a public health disaster within the meaning of
Chapter 81 of the Texas Health and Safety Code; and

WHEREAS, I issued Executive Order GA-Os on March 19, 2020, Executive Order GA-
 09 on March 22, 2020, and Executive Order GA-lO on March 24, 2020, all in response
 to the COVID-l9 disaster; and

WHEREAS, many cases of COVID- 19 in the State of Texas were caused by people who
transmitted the virus to Texans after flying here from other states and countries; and

WHEREAS, Dr. Deborah Birx, the White House Coronavirus Response Coordinator,
recently urged everyone who traveled from the New York metropolitan area to self-
quarantine for 14 days to ensure that COVID-19 does not spread to others; and

WHEREAS, Dr. Anthony Fauci, a member of the White House Coronavirus Task Force,
likewise called for 14 days of self-quarantine of travelers from New York so that New
York does not act as a “seeding point to the rest of the country;” and

WHEREAS, after the Governor of Florida imposed a quarantine on all air travelers
arriving from the New York Tn-State Area, which is experiencing substantial
community spread of COVID- 19, the Mayor of New York City remarked to the press, “I
understand it. We are the epicenter;” and

WHEREAS, the “governor is responsible for meeting... the dangers to the state and
people presented by disasters” under Section 418.011 of the Texas Government Code,
and the legislature has given the governor broad authority to fulfill that responsibility;
and

WHEREAS, under Section 4 18.012, the “governor may issue executive orders...
hav[ingj the force and effect of law;” and

WHEREAS, under Section 4 18.017(a), the “governor may use all available resources of

                                                                      FILED IN THE OFFICE OF Ti
                                                                         SECRETARY OF STATE
                                                                           £11      O’CLOCK

                                                                            MAR 262020
Governor Greg Abbott                                                        Executive Order GA-li
March 26, 2020                                                                              Page 2




    state government and of political subdivisions that are reasonably necessary to cope with
    a disaster;” and

   WHEREAS, under Section 418.018(c), the “governor may control ingress and egress to
   and from a disaster area and the movement of persons and the occupancy of premises in
   the area;” and

   WHEREAS, under Section 418.173, failure to comply with any executive order issued
   during the COV1D-19 disaster is an offense punishable by a fine not to exceed $1,000,
   confinement in jail for a term not to exceed 180 days, or both fine and confinement.

   NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of the power and
   authority vested in me by the Constitution and laws of the State of Texas, do hereby order
   the following on a statewide basis effective at noon on March 28, 2020:

      Every person who enters the State of Texas as the final destination through an
      airport, from a point of origin or point of last departure in New York, New Jersey,
      Connecticut, or the City of New Orleans, or in any other state or city as may be
      proclaimed hereafter, shall be subject to mandatory self-quarantine for a period of
      14 days from the time of entry into Texas or the duration of the person’s presence
      in Texas, whichever is shorter. This order to self-quarantine shall not apply to
      people traveling in connection with military service, emergency response, health
      response, or critical-infrastructure functions, as may be determined by the Texas
      Division of Emergency Management. Each person covered under this order to
      self-quarantine shall be responsible for all associated costs, including
      transportation, lodging, food, and medical care.

      A covered person shall use a form prescribed by the Texas Department of Public
      Safety (DPS) to designate a quarantine location in Texas, such as a residence or a
      hotel, and provide a full name, date of birth, home address, telephone number, and
      driver license or passport information. DPS Troopers, or other approved peace
      officers, shall collect a completed form from each covered person immediately
      upon disembarking and verify it against the person’s driver license or passport.
      Providing false information on this form is a criminal offense under Section 37.10
      of the Texas Penal Code. Questions about this form should be directed to DPS at
      (800) 525-5555.

      A covered person shall proceed directly from the airport to the designated
      quarantine location entered on the DPS form. Any covered person exhibiting
      symptoms of COVID- 19 shall be escorted to the designated quarantine location by
      a DPS Trooper.

      A covered person shall remain in the designated quarantine location for a period
      of 14 days or the duration of the person’s presence in Texas, whichever is shorter,
      leaving only to seek medical care or to depart from Texas. During that period, a
      covered person shall not allow visitors into or out of the designated quarantine
      location, other than a health department employee, physician, or healthcare
      provider, and shall not visit any public spaces.

      DPS Special Agents will conduct unannounced visits to designated quarantine
      locations to verify compliance by confirming the physical presence of covered
      persons. Any failure to comply with this order to self-quarantine shall be a
      criminal offense punishable by a fine not to exceed $1,000, confinement in jail for

                                                                           FILED IN THE OFFICE OF
                                                                                                  T


                                                                               MAR 26 2020
Governor Greg Abbott                                                         Executive Order GA-li
March 26, 2020                                                                               Page 3




      a term not to exceed 180 days, or both.

   This executive order shall remain in effect and in full force until modified, amended,
   rescinded, or superseded by the governor.




                                                Given under my hand this the 26th
                                                day of March, 2020.




                                                GREG ABBOTT
                                                Governor




   ATTESTED BY:




    UTH R. HUGHS
   Secretary of State




                                                                            FILED IN THE OFFICE OF THE
                                                                              ..SECRETARY OF STATE
                                                                                  2PELO’CLOCK
                                                                                 MAR 26 2020
